1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   WILLIAM BIRDSALL,                                 )   Case No.: 1:14-cv-01738-DAD-BAM (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER THAT INMATE WILLIAM BIRDSALL IS
13            v.                                           NO LONGER NEEDED AS A WITNESS IN
                                                       )   THESE PROCEEDINGS, AND THE WRIT OF
14                                                     )   HABEAS CORPUS AD TESTIFICANDUM IS
     JAMES,
                                                       )   DISCHARGED
15                    Defendant.                       )
                                                       )
16                                                     )

17            Plaintiff William Birdsall is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            A settlement conference in this matter commenced on November 16, 2018. Inmate William

20   Birdsall, CDCR #V-80187, is no longer needed by the Court as a witness in these proceedings, and the

21   writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

22
23   IT IS SO ORDERED.

24   Dated:        November 16, 2018
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28
